MEMORANDUM **
Yeghisabet Grigoryan petitions for review of the Board of Immigration Appeals’ (“BIA”) decision, which adopted and affirmed the Immigration Judge’s (“IJ”) order denying her application for asylum, withholding of removal and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252, and we deny the petition.
When, as here, the BIA adopts the IJ’s decision while adding its own reasons, we review both decisions. Kataria v. INS, 232 F.3d 1107, 1112 (9th Cir.2000).
The BIA’s denial of Grigoryan’s asylum claim is supported by substantial evidence because Grigoryan failed to demonstrate that any harm she or her late husband suffered was on account of their political opinion. See INS v. Elias-Zacarias, 502 U.S. 478, 483, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). Though official retaliation for whistle-blowing may amount to persecution in some circumstances, see Grava v. INS, 205 F.3d 1177, 1181 (9th Cir.2000), the record here does not compel such a conclusion.
Because Grigoryan is ineligible for asylum, she necessarily fails to demonstrate eligibility for withholding of removal. Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).1
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.


. Grigoryan has not challenged the BIA's denial of relief under the CAT and accordingly has waived that issue. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir. 1996).